DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 8/9/2021 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (U.S. 3,648,723).
Nelson discloses a replacement cartridge for an angle cock, comprising: a ball key (16 generally) having a ball (18) and a shaft (20); a unitary ball seat (17) having first and second internal bearing surfaces for engaging opposing sides of the ball (for example, the left and right sides shown in fig. 3); a cover (30) positioned over the ball seat and defining a bore through which the shaft of the ball key may extend (the central hole); and a handle (26) coupled to the shaft of the ball key for rotating the ball between the first and second internal bearing surfaces between an open position and a closed position (by rotation to open or close the valve).
Regarding claim 2, Nelson further discloses wherein the ball and the shaft of the ball key are integrally formed together (see figs. 1-3).
Regarding claim 6, Nelson further discloses wherein the ball seat includes an upper surface having a first predetermined geometry (pins 19 and 21).

Regarding claim 8, Nelson further discloses wherein the second predetermined geometry is keyed to the first predetermined geometry so that the cover is positioned in a predetermined orientation relative to the ball seat when the second predetermined geometry is aligned with the first predetermined geometry (best shown in fig. 2 by the pins being located in the recesses).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (U.S. 3,168,900).
Hansen discloses a replacement cartridge for an angle cock, comprising: a ball key (9 generally) having a ball (the spherical ball) and a shaft (13); a unitary ball seat (8) having first and second internal bearing surfaces (for example on the left and right in fig. 1) for engaging opposing sides of the ball; a cover (23) positioned over the ball seat and defining a bore through which the shaft of the ball key may extend (as shown in figs. 1 and 2); and a handle (15) coupled to the shaft of the ball key for rotating the ball between the first and second internal bearing surfaces between an open position and a closed position (as is known in the art, see also figs. 1-4).
Regarding claim 2, Hansen further discloses wherein the ball and the shaft of the ball key are integrally formed together (see figs. 1 and 2).
Regarding claim 3, Hansen further discloses an O-ring (25, 32) coupled between the unitary ball seat and the cover.
Regarding claim 4, Hansen further discloses a ring (28, secured to the seat by the cover above it preventing the ring from moving away from the seat and/or secured to the seat via the recess/groove shown in figs. 1 and 2 at the top of the seat) secured to the unitary ball seat and positioned adjacently to the cover (see figs. 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson/Hansen in view of Chang et al. (U.S. 6,672,563).

Chang teaches it was known in the art to have a ball valve that has a ball (3) that is separate and distinct from the shaft (5) and are secured together (by 51 and 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson/Hansen by having the ball and shaft be separate components that are secured together as taught by Chang in order to have a functionally similar valve but have the components (the ball and shaft) be separate so that either could be replaced without having to replace the entire ball and shaft assembly, saving on cost and complexity as, if the shaft needs to be replaced, the ball could remain in the housing while a new shaft is inserted into the ball.  Especially as it has been held that making parts separable that were once integral involves only routine skill in the art.  See MPEP2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hansen et al. (U.S. 3,171,431) and Anderson (U.S. 3,223,111) both disclose ball valves similar in structure to the applicant’s claimed device with a one-piece, unitary seat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753